Title: Franklin: Proposed Article for the Definitive Treaty, [on or before 13 December 1782]
From: Franklin, Benjamin
To: 


[on or before December 13, 1782]
Article proposed for Consideration.
If War should hereafter arise between Great Britain and the United States, which God forbid, the Merchants of either Country then residing in the other, shall be allowed to remain 9 Months to collect their Debts and settle their Affairs, and may depart freely carrying off all their Effects without Molestation or Hinderance. And all Fishermen, all Cultivators of the Earth, and all Artizans, or Manufacturers unarmed & inhabiting unfortified Towns, Villages or Places, who labour for the common Subsistence and Benefit of Mankind, & peaceably follow their respective Employments, shall be allowed to continue the same, and shall not be molested by the Armed Force of the Enemy in whose Power by the Events of [the] War they may happen to fall; but if any thing is necessary to be taken from them for the use of such Armed Force, the same shall be paid for at a reasonable Price. And all Merchants or Traders with their unarmed Vessels, employed in Commerce, exchanging the Products of different Places & thereby rendering the Necessaries, Conveniences & Comforts of human Life more easy to obtain and more general shall be allowed to pass freely unmolested. And neither of the Powers, Parties to this Treaty, shall grant or issue any Commission to any private armed Vessels empowering them to take or destroy such trading Ships, or interrupt such Commerce.
